Opinion by
Judge Peters:
This is a proceeding against appellant instituted in the Bracken County Court under Sec. 8, Article 1, Chapter 99, 2 R. S. 407, for a breach of his obligation as a keeper of a tavern in said county, and the court having rendered judgment disabling him from' thereafter keeping a tavern, he has appealed directly from1 the county court to this court.
The first question for consideration is, has this court jurisdiction of the case?
By Sec. 10 of the article and chapter, supra, it is provided that an appeal, or writ of error may be prosecuted by the county attorney to the circuit court, or by the defendant from' any decision of the county court under this chapter; but the sarnie, until reversed in the circuit court, shall not suspend the decision of the county court. In such cases, the circuit court shall be judge of the law and fact, and no jury shall be necessary.
And by Sec. 16, Civil Code, in cases where appeals are provided for by law from judgments and orders of quarterly, police, city and county courts to circuit courts, appeal from such judgments and orders to this court are expressly prohibited.
From' these enactments it is clear that the appeal in this case must be dismissed for want of jurisdiction.
-, for appellee.